                                                                                        Case 5:18-cv-01633-BLF Document 41 Filed 10/07/19 Page 1 of 2



                                                                               1 JAY R. WEILL (State Bar No. 75434)
                                                                                 E-Mail:       jweill@sideman.com
                                                                               2 STEVEN M. KATZ (State Bar No. 164617)
                                                                                 E-Mail:       skatz@sideman.com
                                                                               3 TRAVIS W. THOMPSON (State Bar No. 309106)
                                                                                 E-Mail:       tthompson@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827

                                                                               7 Attorneys for FRANCIS BURGA;
                                                                                 FRANCIS BURGA AS THE
                                                                               8 ADMINISTRATOR OF THE
                                                                                 ESTATE OF MARGELUS BURGA
                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10                                   UNITED STATES DISTRICT COURT
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                              12                                         SAN JOSE DIVISION

                                                                              13 UNITED STATES OF AMERICA,                             Case No. 18-CV-01633 BLF (SVK)
LAW OFFICES




                                                                              14                    Petitioner,                        SECOND STIPULATION AND
                                                                                                                                       [PROPOSED] ORDER CONTINUING
                                                                              15            v.
                                                                                                                                       DATE OF JOINT SUBMISSION
                                                                              16 FRANCIS BURGA; FRANCIS BURGA AS                       REGARDING APPOINTMENT OF
                                                                                 THE ADMINISTRATOR OF THE ESTATE                       SPECIAL MASTER As Modified
                                                                              17 OF MARGELUS BURGA; and RUSSELL
                                                                                 MANSKY,                                               Judge: Honorable Susan van Keulen
                                                                              18
                                                                                           Respondents.
                                                                              19

                                                                              20
                                                                                            In the Court’s Order Regarding the United States’ Motion Challenging Respondents’
                                                                              21
                                                                                   Assertions of Privilege dated August 16, 2019 (Dkt. No. 37), the parties were required to meet and
                                                                              22
                                                                                   confer to reach agreement on certain issues and to make a joint submission to the Court no later
                                                                              23
                                                                                   than September 13, 2019. On August 29, 2019 consistent with the parties’ first Stipulation, the
                                                                              24
                                                                                   Court continued the date by which the parties were to made a joint submission to October 11,
                                                                              25
                                                                                   2019 (Dkt. No. 39). The parties have continued to confer, but need more time to prepare a joint
                                                                              26
                                                                                   submission. To that end, this is the parties’ second Stipulation.
                                                                              27
                                                                                            Respondents Francis Burga and the Estate of Margelus Burga are in the process of
                                                                              28
                                                                                   6729-1\4124110                                1                Case No. 18-CV-01633 BLF (SVK)
                                                                                                     STIPULATION AND [PROPOSED] ORDER CONTINUING DATE OF JOINT
                                                                                                        SUBMISSION REGARDING APPOINTMENT OF SPECIAL MASTER
                                                                                                                           (AS MODIFIED)
                                                                                        Case 5:18-cv-01633-BLF Document 41 Filed 10/07/19 Page 2 of 2



                                                                               1 identifying and gathering the documents that the Court ordered produced, which will be produced

                                                                               2 to the Government. The respondents produced certain documents to the Government on

                                                                               3 September 5, 2019 and have agreed to produce additional documents as they are identified.
                                                                               4            The above Respondents continue to review the remaining claimed privileged documents to

                                                                               5 attempt, if possible, to further narrow the number of documents that need to be reviewed by a

                                                                               6 special master. The parties are also exploring the choice of a special master and anticipate that
                                                                               7 they will agree on the identification of a special master. In addition, the parties are scheduling

                                                                               8 settlement negotiations that might resolve the underlying matters and obviate the necessity of a

                                                                               9 special master being appointed.
              SIDEMAN & BANCROFT LLP




                                                                              10            Accordingly, for these reasons, the parties request that the joint submission date be
                                       SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                              11 continued to December 12, 2019.
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              12    DATED: October 2, 2019                     Respectfully submitted,

                                                                              13                                               SIDEMAN & BANCROFT LLP
LAW OFFICES




                                                                              14
                                                                                                                               By:          /s/ Jay R. Weill
                                                                              15                                                     Jay R. Weill
                                                                                                                                     Attorneys for FRANCIS BURGA; FRANCIS
                                                                              16                                                     BURGA AS THE ADMINISTRATOR OF THE
                                                                                                                                     ESTATE OF MARGELUS BURGA
                                                                              17
                                                                                   DATED: October 2, 2019                      WOOD ROBBINS LLP
                                                                              18

                                                                              19                                               By:          /s/ Denise Mejlszenkier
                                                                                                                                     Denise Mejlszenkier
                                                                              20                                                     Attorneys for Respondent RUSSELL MANSKY

                                                                              21
                                                                                   DATED: October 2, 2019                      RICHARD E. ZUCKERMAN
                                                                              22                                               Principal Deputy Assistant Attorney General

                                                                              23                                               By:      /s/ Amy Matchison
                                                                                                                                 Amy Matchison
                                                                              24                                                 Trial Attorney, Tax Division
                                                                              25                                                 United States Department of Justice
                                                                                          Pursuant to stipulation, IT IS SO ORDERED.
                                                                              26

                                                                              27         DATED: October 7, 2019
                                                                                                                                 Susan van Keulen
                                                                              28                                                 United States Magistrate Judge
                                                                                   6729-1\4124110                                     2                    Case No. 18-CV-01633 BLF (SVK)
                                                                                                    STIPULATION AND [PROPOSED] ORDER CONTINUING DATE OF JOINT
                                                                                                       SUBMISSION REGARDING APPOINTMENT OF SPECIAL MASTER
                                                                                                                          (AS MODIFIED)
